


Supplemental Agreement


Lessor༚º Xiamen Software Industry Investment & Development Co., Ltd (Hereinafter
Party A)
Legal Address:
1F Area A, Huaxun Building, Xiamen Software Park, Torch Hi-tech Zone
Zip Code:
361005
Tel:
3929999
Fax:
3929888
Legal Representative:
 
Title:
Chairman of the Board
 
 
Bank Account:
Torch Sub-branch of China Merchants Bank
Account No:
[Account Number]
 
 



Renter༚ºeHealth China (Xiamen) Technology Co., Ltd (Hereinafter Party B)
Legal Address:
9F Area A, Huaxun Building, Xiamen Software Park, Torch Hi-tech Zone
 
Zip Code:
361000
Tel:
2517000
Fax: 02513555
 
Legal Representative:
 
Title:
 
 
 
Bank Account:
 
Account No:
 
 
 



After friendly negotiation, Party A and Party B have reached an agreement
regarding Party B’s renting of office spaces on 8F, Area B (Area: 1250.89 square
meters) in Chuangxin Building at Software Park located at Xiamen Torch Hi-tech
zone as follows:


Item I.         Amendments


1.
This agreement is an amendment to the Office Lease Contract executed on
September 23, 2009 (and all appendices that both parties have been involved,
including all renewal agreements and the Agreement of Assignment and Transfer)
(collectively referred hereinafter as the “Original Contract”) and shall
supplement the Original Contract.



2.
Effective September 15, 2013, Item 4 of the Original Contract shall be changed
so that the rental price for the space provided by Party A shall be adjusted to
RMB 47/㎡O per month. Item 5 of the Original Contract shall be changed so that
the total rent will be RMB 58,792 per month. Item 6 of the Original Contract
regarding the amount of deposit shall be changed to RMB 176,376. All other Items
in the Original Contract shall remain unchanged.



3.
If Party A decides not to continue the lease with Party B, it needs to provide
written notice to Party B 120 days in advance so that Party B will have
sufficient time to search for appropriate office space. If Party B decides not
to continue the lease with Party A, it also needs to provide 120 advance written
notice to Party A.



4.
Any conflicts between this agreement and the Original Contract, this agreement
shall prevail.



Item II.     Effective Date


This agreement shall be effective on the date the authorized representatives of
both Party A and Party B have signed this agreement and applied the company’s
stamp.




Item III.     Copies






--------------------------------------------------------------------------------




There are two copies of this agreement, each party holds one copy, and each copy
bears equal legal validity.


(Below contains no formal contractual provisions.)


Party A: Xiamen Software Industry Investment and Development Co., Ltd
Authorized Representative: /s/ WANG Hua
Date:    September 9, 2013


Party B: eHealth China (Xiamen) Technology Co., Ltd
Authorized Representative:     /s/ Jiang WU
Date:     September 9, 2013




